DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1, 13, and 17 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 13, and 17,  the prior art searched was found to neither anticipate nor suggest a method comprising, by a computing system: determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: a first color index and a first distance field encoding a first distance between the texel and a first edge depicted in the texture, and a second color index and a second distance field encoding a second distance between the texel and a second edge depicted in the texture; selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location; computing (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels; selecting, based on the computed first interpolated distance field, a subset of the set of texels; selecting a texel from the subset of texels based on 
The most relevant arts searched, Frisken, etc. (US 20040189666 A1), modified by Kato, etc. (US 20100271382 A1), Hasselgren, etc. (US 20170178594 A1), and “Improved Corners with Multi‐Channel Signed Distance Fields” (published on September 1, 2017, by V. Chlumsky, J. Sloup, and I, Simecek, hereinafter referred as Chlumsky), teach that a method comprising, by a computing system: determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: a first distance field and a first color index, and a second distance field and a second color index; selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location; computing a first interpolated distance field and a second interpolated distance field based on, respectively, the first and second distance fields of the set of texels; selecting, based on the computed first interpolated distance field, a subset of the set of texels; selecting a texel from the subset of texels based on a distance between the texel and the sampling location; selecting, based on the computed second interpolated distance filed field, a color index from the first and second color indices of the selected texel; and determining the color for the sampling location using the color index. However, Frisken, modified by Kato, Hasselgren, and Chlumsky, does not teaches every claimed limitation, especially the claimed limitation of "a first color index and a first distance field encoding a first distance between the texel and a first edge depicted in the texture, and a second color index and a second distance field encoding a second distance between the texel and a second edge depicted in the texture; selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location; computing (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels; selecting, based on the computed first interpolated distance field, a subset of the set of texels; selecting a texel from the subset of texels based on a distance between the texel and the sampling location; selecting, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612